IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


TODD HANNIGAN,

             Appellant,

 v.                                                       Case No. 5D16-1958

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed September 30, 2016

3.850 Appeal from the Circuit Court
for Orange County,
Robert J. Egan, Judge.

Todd Hannigan, Sneads, pro se.

Pamela Jo Bondi, Attorney          General,
Tallahassee,   and   Samuel        Perrone,
Assistant Attorney General,        Daytona
Beach, for Appellee.


PER CURIAM.

      Todd Hannigan appeals the trial court’s order summarily denying his motion for

postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. We

affirm the denial of Hannigan’s motion, except as to claim one.

      In his first claim, Hannigan asserted that his trial counsel was ineffective for failing

to object to the court’s requirement that Hannigan be placed in leg shackles throughout
the trial. Quoting Jones v. State, 998 So. 2d 573, 588 (Fla. 2008), the trial court found

this claim to be meritless because “[a]bsent allegations that the actual jurors were

exposed to [Hannigan] in shackles, he cannot demonstrate prejudice.”

       A defendant who has filed a legally insufficient rule 3.850 motion must be given at

least one opportunity to correct the deficiency, unless it is apparent that the defect cannot

be corrected. Luckey v. State, 979 So. 2d 353, 355 (Fla. 5th DCA 2008) (citing Spera v.

State, 971 So. 2d 754 (Fla. 2007)); Fla. R. Crim. P. 3.850(f). Although Hannigan alleged

in his postconviction motion that shackling is inherently prejudicial and that his counsel

should have objected and required that the court hold a hearing before shackling

Hannigan, he did not allege in his motion that the jurors were exposed to him in shackles.

Because this pleading deficiency in claim one may be correctable, we reverse the

summary denial and remand with directions that the trial court provide Hannigan sixty

days to amend claim one of his motion, if, in good faith, he can do so.

       AFFIRMED in part; REVERSED in part; and REMANDED.

SAWAYA, TORPY and LAMBERT, JJ., concur.




                                             2